EXHIBIT 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 2 TO MASTER REPURCHASE AGREEMENT

Amendment No. 2, dated as of January 19, 2007 (this “Amendment”), among MERRILL
LYNCH BANK USA (“Buyer”), HOMEBANC MORTGAGE CORPORATION (“HMC” and a “Seller”)
and HOMEBANC CORP. (“HB Corp.” and a “Seller”, together with HMC as the
“Sellers”).

RECITALS

The Buyer and the Sellers are parties to that certain Master Repurchase
Agreement, dated as of February 24, 2006, as amended by Amendment No. 1, dated
as of May 5, 2006 (the “Existing Repurchase Agreement” as amended by this
Amendment, the “Repurchase Agreement”). Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Existing Repurchase
Agreement.

The Buyer and the Sellers have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.

Accordingly, the Buyer and the Sellers hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended, as follows:

SECTION 1.    Covenants. Section 13 of the Existing Repurchase Agreement is
hereby amended by deleting subsection (z) and replacing it with the following:

“(z). Guarantees. Unless otherwise approved by Buyer in writing (which such
writing may be via e-mail), neither Seller shall create, incur, assume or suffer
to exist any Guarantees, except (i) to the extent reflected in such Seller’s
financial statements or notes thereto and (ii) to the extent the aggregate
Guarantees of the Sellers (excluding those Guarantees that have been approved by
Buyer) do not exceed $2,500,000.”

SECTION 2.     Conditions Precedent.  This Amendment shall become effective as
of the date hereof (the “Amendment Effective Date”), subject to the satisfaction
of the following conditions precedent:

2.1          Delivered Documents.  On the date hereof, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

(a)   this Amendment, executed and delivered by duly authorized officers of the
Buyer and the Sellers; and

(b)   such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 3.     Representations and Warranties.  Each Seller hereby represents
and warrants to the Buyer that it is in compliance with all the terms and
provisions set forth in

 

USActive 3933497.4

 


--------------------------------------------------------------------------------



 

the Existing Repurchase Agreement on its part to be observed or performed, and
that no Event of Default has occurred or is continuing, and hereby confirms and
reaffirms the representations and warranties contained in Section 11 of the
Existing Repurchase Agreement.

SECTION 4.     Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 5.    Counterparts.  This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

SECTION 6.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

[SIGNATURE PAGE FOLLOWS]

 

-2-

USActive 3933497.4

 


--------------------------------------------------------------------------------



 

 

                IN WITNESS WHEREOF, the parties have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
day and year first above written.

Buyer:

MERRILL LYNCH BANK USA,

as Buyer

By:  /s/ JAM,ES CASON                                      

Name:

Title:

Seller:

HOMEBANC MORTGAGE CORPORATION,

as Seller

By:  /s/ JAMES L. KRAKAU                                

Name: James L. Krakau

Title:  Senior Vice President

Seller:

HOMEBANC CORP.,

as Seller

By:  /s/ JAMES L. KRAKAU                                

Name: James L. Krakau

Title:  Senior Vice President

 

 

 

USActive 3933497.4

 

 

 